DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-7, 11, 12, 14, 15, and 17 of U.S. Patent No. 10,875,675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘675 patent recite the same essential subject matter of the cited claims of the instant invention with the only differences being those of synonym choice and minor grammatical choices.  Generally, the limitations cited in the ‘675 patent are more specific than that of the instant claims which effectively anticipates the cited claims.
Regarding claim 1, the limitations of the claim are recited in claim 1 of the ‘675 patent.  A minor difference is that the instant claim recites that the delimiting element is arranged in the isolation chamber.  The ‘675 patent recites that the delimiting element is 

Regarding claims 5-18, the limitations of the claims are recited in claims 1-5, 1, 6, 7, 11, 12, 14, 15, 17 and 7 of the ‘675 patent, respectively.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,875,675 in view of Rausing (US Patent 3,466,841).
Regarding claim 2, those elements not taught by claim 1 of the ‘675 patent are instead taught by Rausing as explained in the 35 USC 103a rejection below.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,875,675 in view of Rausing (US Patent 3,466,841) in view of Kume et al. (PG Pub 2001/0047641 A1) hereinafter referred to as Kume.
Regarding claim 3, those elements not taught by claim 1 of the ‘675 patent are instead taught by Rausing and Kume as explained in the 35 USC 103a rejection below.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,875,675 in view of Persson et al. (PG Pub 2012/0266571 A1) hereinafter referred to as Persson.
Regarding claim 4, those elements not taught by claim 1 of the ‘675 patent are instead taught by Persson as explained in the 35 USC 103a rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the claim recites in-part, “wherein the pressurizing device is configured to allow for a variable flow of sterile gas by maintaining a substantially emphasis added).  The claim as written does not appear to accurately represent what is actually happening.  The pressurizing device of the instant invention does allow for a variable flow, but it is not understood that maintaining a constant gas pressure is what accomplishes this.  Rather it would appear that instead a variable flow would allow for a constant pressure to be maintained.  As such the claim as written does not appear to meet the standards of being satisfied by the written description.  Clarification regarding this limitation is welcome.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “in the area of” in claim 4 is a relative term which renders the claim indefinite. The term “in the area of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 8, the claim recites in-part, “wherein the pressurizing device is configured to allow for a variable flow of sterile gas by maintaining a substantially constant gas pressure within the second space” (emphasis added).  The claim as written does not appear to accurately represent what is actually happening.  The pressurizing device of the instant invention does allow for a variable flow, but it is not understood that maintaining a constant gas pressure is what accomplishes this.  Rather it would appear that instead a variable flow would allow for a constant pressure to be maintained.  As such the claim as written is indefinite as the appropriate scope of the claim cannot be fully ascertained.  Clarification regarding this limitation is welcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-7, 9-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841).
Regarding claim 1, Persson discloses a packaging apparatus (10; fig. 1; paragraph 18) for forming a plurality of sealed packages filled with a pourable product comprising: 
a web (12) of packaging material advancing along an advancement path (paragraph 18); 
a housing (housing of 10 shown in fig. 1) separating an inner environment containing sterile air (via 108; paragraph 20) from an outer environment; 
14, 16, 18, paragraph 18 – “a sealing apparatus 28”) at least partially arranged within the housing and configured to form and longitudinally seal (@ 22) a tube (28) from the, in use, advancing web of packaging material (paragraphs 18, 34); 
a delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) arranged, in use, within the tube and configured to divide (paragraphs 21, 24, 25 and 33) the tube in a first space (above 120 / 220) in fluidic connection with the inner environment and a second space (below 120 / 220) arranged downstream of the first space along the tube advancement path; 
a filling device (106 and lower 104; figs. 3 and 5) configured to direct, in use, a pourable product into the second space (paragraph 20); 
a pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) configured to direct, in use, a flow of sterile gas (paragraph 20 – “compressed sterile air may be transported”) into the second space of the tube for obtaining a gas pressure within the second space that is higher than the gas pressure within the first space (paragraphs 24 and 33); 
a package forming unit (paragraph 19 – “First a lower jaw clamps and seals a lower end of the packaging container (to be) and then an upper jaw clamps and seals an upper end of the container”) adapted to at least form and transversally seal the packages from the, in use, advancing tube; 
wherein the delimiting element is arranged on the filling device (figs. 2-5).


However, Rausing teaches a packaging apparatus (figs. 1-5) for forming a plurality of sealed packages (13) filled with pourable product (via 8) comprising: a conveying device (5, 6) adapted to advance a web (3, 19) of packaging material along an advancement path; an isolation chamber (2 – sterile chamber) separating an inner environment containing a sterile gas (col. 2 lines 55-60) from an outer environment; wherein the conveying device is also configured to advance the tube along a tube advancement path (figs. 1-5); wherein the filling device (8) is arranged within the isolation chamber.
Given the teachings of Rausing, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Persson with the conveying device and isolation chamber of Rausing.  Persson is already concerned with the problem of advancing a web and making use of the conveying device of Rausing to accomplish this was old and well-known in the art as rollers are a notoriously common means of advancing webs because of their ability to control the rate of the web and also not strain the material of the web.  Persson discloses a housing but not that the housing is an isolation chamber.  Rausing teaches that the housing can be an 
Given that Persson already discloses the delimiting element is located on the filling device the result of this combination would be that the delimiting element of Person in view of Rausing would be arranged within the isolation chamber.  This is because the Rausing teaches having the filling element arranged in the isolation chamber.  Again the benefit of this is to protect the product from outside contaminants.  As such the cited combination is deemed to disclose all the claimed limitations.

Regarding claim 2, Persson as modified by Rausing above discloses wherein the isolation chamber (Rausing - 2) comprises an outlet-opening (Rausing - 10) for allowing the tube (Persson – 28; Rausing - 7) to exit the isolation chamber during advancement of the tube along the tube advancement path; wherein the delimiting element (Persson - 112, 116, 120; or 112, 116, 220) is arranged upstream of the outlet-opening along the tube advancement path (Person – delimiting element is located on filling device 106 and lower 104; Rausing – lower end of filling device 8 is located upstream of outlet-opening 10).

Regarding claim 4, Persson discloses wherein the tube forming and sealing device (14, 16 and 18) comprises a tube forming unit (14, 16) configured to gradually fold the web of packaging material into the tube by overlapping a first lateral edge and a second lateral edge of the web of packaging material for forming a longitudinal seal portion (paragraph 18); wherein the seal portion extends from an initial level (22) into a 112, 116, 120; or 112, 116, 220; figs. 2-5) is arranged in the area of the initial level and/or downstream of the initial level along the tube advancement path (paragraphs 20-21; paragraph 24, in order for the overpressure to be created with the liquid products present the delimiting element would need to be located some distance downstream of the initial level of the longitudinal seal).

Regarding claim 5, Persson discloses wherein the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is designed to provide, in use, at least one fluidic channel (121; or paragraphs 27-28) for fluidically connecting the second space with the first space and for allowing, in use, a leakage flow of sterile gas from the second space into the first space (paragraph 23; paragraphs 28 and 32).

Regarding claim 6, Persson discloses wherein the fluidic channel has an annular shape (#121, paragraph 23 – “openings 121 distributed around its circumference”; or paragraphs 28 and 32).

Regarding claim 7, Persson discloses wherein, in use, the fluidic channel (paragraphs 28) is delimited by a peripheral portion (paragraph 28) of the delimiting element and the inner surface of the, in use, advancing tube (paragraph 32).

Regarding claim 9, Persson discloses wherein the pressurizing device is configured to control the gas pressure within the second space to range between 5 kPa paragraph 24 – “0.11-0.18 bar” = 11 kPA to 18 kPA).

Regarding claim 10, Persson discloses wherein the pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) is fluidically connected (via 121; or via opening of paragraph 28) to the inner environment of the isolation chamber and is adapted to direct, in use, at least a portion of the sterile gas present in the inner environment into the second space of the tube (According to the applicant’s specification, it is the channel 51 that allows for this to happen.  Given that Persson discloses a comparable channel, in particular paragraph 28, Persson is deemed to disclose this same capability).

Regarding claim 13, Persson discloses wherein the filling device (106 and lower 104; figs. 3 and 5) comprises at least a filling pipe (106 and lower 104), in use, at least partially extending within the tube and being adapted to direct, in use, the pourable product into the second space (paragraph 20); and wherein the pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) comprises a gas feeding pipe (108) being at least indirectly fluidically connected (via 121; or via gaps of paragraph 28, 32) with the inner environment and the second space (paragraph 24) for directing the sterile gas from the inner environment into the second space (According to the applicant’s specification, it is the channel 51 that allows for this to happen.  Given that Persson discloses a comparable channel, in particular paragraph 28, Persson is deemed to disclose this same capability).

Regarding claim 14, Persson discloses wherein at least a portion of the gas feeding pipe (108) and at least a portion of the filling pipe (106 and lower 104) are coaxially arranged to one another (figs. 3 and 5).

Regarding claim 15, Persson discloses wherein the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is connected to at least a portion of the filling pipe (106 and lower 104) and/or the gas feeding tube (108).

Regarding claim 16, Persson discloses wherein the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is adapted to move (paragraph 21 - “enables for the sealing gasket 120 to float”; paragraph 22; paragraph 30) along a direction parallel to the, in use, advancing tube.

Regarding claim 17, Persson discloses wherein the range is between 10 kPa to 30 kPa above ambient pressure (paragraph 24 – “0.11-0.18 bar” = 11 kPA to 18 kPA).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841) in view of Kume (PG Pub 2001/0047641 A1).
Regarding claim 3, Persson as modified by Rausing above discloses a seal (Rausing - col. 3 lines 28-37) configured to seal, in use, the outlet-opening (Rausing - 10) in cooperation with the, in use, advancing tube, but fails to disclose a sealing assembly.
However, Kume teaches wherein the isolation chamber (11) comprises a sealing assembly (35) configured to seal, in use, the outlet-opening in cooperation with the, in use, advancing tube (T; fig. 1).
Given the teachings of Kume, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the sealing assembly of Kume with the seal of Persson as modified by Rausing.  Rausing is already concerned with having a seal at the opening of the isolation chamber, and Kume teaches that having an assembly to accomplish this was known in the art and would have been desirable for the reasons put forward in both Rausing and Kume which involve maintain the clean inner chamber and maintaining a positive inner pressure to keep out contaminants.

Claim 8, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841) in view of Andersson et al. (PG Pub 2005/0076612 A1).
Regarding claim 8, Persson discloses wherein the pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) is configured to allow for a variable flow of mass by maintaining a substantially constant gas pressure within the second space (paragraph 24 – “mass flow valve”), but does not disclose that the variable flow is sterile gas.
However, Andersson teaches wherein the pressurizing device (43, 47) is configured to allow for a variable flow of sterile gas (paragraph 53).


Regarding claim 11, Persson discloses a pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”); and at least one control unit (paragraph 24 – control unit) adapted to control the operating parameters of the pressurizing device as a function of at least one of the advancement speed of the web of packaging material and/or the advancement speed of the tube and/or the format and/or the shape of the packages to be formed and/or the volume of the packages to be formed (paragraph 24 – controls pressurizing based on pressure.  Pressure is a function of the volume of the packages).
Person fails to disclose wherein the pressurizing device comprise: at least one pumping device.
However, Andersson teaches wherein the pressurizing device (43, 47) comprise: at least one pumping device (43 - compressor).
Given the teachings of Andersson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the compressor of Andersson 

Regarding claim 12, Persson as modified by Andersson above discloses wherein the pumping device is a rotary machine (Andersson - 43 - compressor) and the control unit (Persson - paragraph 24 – control unit) is adapted to control the rotation speed of the rotary machine as a function of at least the advancement speed of the web of packaging material or the advancement speed of the tube or the format or the shape of the packages to be formed or the volume of the packages to be formed (Persson - paragraph 24 – controls pressurizing based on pressure.  Pressure is a function of the volume of the packages).
Wherein the Applicant may argue that the compressor is not specifically disclosed to be a rotary machine the Office takes official notice that it was notoriously well-known in the art at the time of effective filing to have a compressor be a rotary machine and have the output of the compressor controlled by varying the speed of the rotation of the compressor.  Compressors are widely known to make use of rotating components to produce the compressed air because rotating a component to compress air generally saves space over having to move a component linearly to compress air.  Adjusting the speed of rotation is the logical way to vary the output.

Regarding claim 18, Persson as modified by Andersson above discloses wherein the rotary machine is a compressor (Andersson - 43 - compressor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The prior art not relied upon generally relates to forming packages via a vertical fill in a continuous web.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731